Citation Nr: 0721438	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for multilevel 
degenerative disc disease of the thoracolumbar spine, 
currently rated as 20 percent disabling.

2.  Entitlement to a rating in excess of 10 percent for the 
separately ratable radiculopathy of the left lower extremity 
associated with the degenerative disc disease of the 
thoracolumbar spine.

3.  Entitlement to an increased rating for cervical 
spondylosis with degenerative disc disease at C3-4, currently 
rated as 10 percent disabling.

4.  Entitlement to a rating in excess of 10 percent for the 
separately ratable cervical neuritis (radiculopathy) of the 
left upper extremity associated with the cervical spondylosis 
with degenerative disc disease at C3-4.





REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to November 
1997.

These matters on appeal before the Board of Veterans' Appeals 
(Board) arise from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California. The RO denied entitlement to an 
increased rating for the service-connected degenerative disc 
disease of the thoracolumbar spine. Thereafter, by a December 
2003 rating decision, the RO increased the rating for 
cervical spondylosis with degenerative disc disease at C3-4 
to 10 percent and also assigned separate 10 percent ratings, 
each for radiculopathy of the left upper extremity associated 
with the cervical spine degenerative disc disease and 
radiculopathy of the left lower extremity associated with the 
degenerative disc disease of the thoracolumbar spine.

As the grant of each of the separate 10 percent ratings for 
neurological manifestations were made pursuant to the revised 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5243, these 
secondary ratings stem from the appeal of the thoracolumbar 
and cervical spine increased rating claims and are presently 
at issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

In September 2006, the Board remanded the matters on appeal 
for additional development.  After partial completion of the 
requested development, the RO continued the denial of each 
claim for an increased rating and returned these matters to 
the Board for further appellate consideration.

For the reasons discussed below, these matters are again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for additional 
action.

Pursuant to the Board remand, the veteran was scheduled for 
and underwent an October 2006 VA joints examination.  The 
examiner was requested to determine the extent and severity 
of the orthopedic manifestations and the neurological 
symptoms of radiculopathy associated with the veteran's 
thoracolumbar and cervical spine disabilities.  Although the 
October 2006 VA examination report provided adequate 
orthopedic findings, it was largely devoid of findings and 
commentary addressing the severity of the veteran's  
radiculopathy of the left lower and upper extremities in 
terms of the rating criteria for Diagnostic Codes 8620 and 
8616, respectively.  The examiner noted intact light touch 
sensation to the median, radial and ulnar nerve distribution 
of the bilateral upper extremities and in the L2 through 
S1dermatomes to the bilateral lower extremities and that the 
veteran had an absent patellar reflex to the bilateral lower 
extremities, but did not describe the extent/impact of such 
radiculopathy in either the left upper or left lower 
extremities and any resultant degree of incomplete paralysis.  
The Board points out that an examination must provide 
sufficient information to rate a disability in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Therefore, these factors will need to 
be addressed in greater detail in a VA neurological 
examination report. 

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, shall result in a 
denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file a copy(ies) of any notice(s) 
of the date and time of the examination sent to the veteran 
by the pertinent VA medical facility.

Additionally, the Board points out that the veteran filed his 
claim for increased ratings for his back disabilities in 
August 2002.  Since that time, the criteria for evaluating 
intervertebral disc syndrome (IVDS) have changed twice.  The 
veteran's orthopedic back disabilities are identified as 
multilevel degenerative disc disease, thoracolumbar spine, 
rated pursuant to Diagnostic Code 5293, for IVDS, and 
cervical spondylosis with degenerative disc disease C3-4, 
rated pursuant to Diagnostic Code 5010-5290, which is 
indicative of traumatic arthritis evaluated on the basis of 
limitation of motion of the cervical spine. 

The criteria in effect for evaluating disabilities under 38 
C.F.R. § 4.71a, DC 5293 (2002) ("the old criteria") were 
revised effective September 23, 2002, codified at 38 C.F.R. § 
4.71a, DC 5293 (2003) ("the interim criteria").  
Subsequently, they were revised effective September 26, 2003, 
at which time the diagnostic codes were renumbered, including 
the renumbering of DC 5293, used for rating IVDS, to DC 5243.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 38 
C.F.R. § 4.71a, DC 5243 (2006) ("the new criteria").

The above requires a discussion by the RO as to whether 
separate ratings for neurological manifestations are more 
favorable to the veteran as opposed to inclusion of those 
symptoms in granting the next higher rating under the 
Diagnostic Code for IVDS, during the appropriate time period.  
Therefore, it follows that the remand of the veteran's claims 
for higher ratings for radiculopathy of the left lower 
extremity and for cervical neuritis of the left upper 
extremity might affect the outcome of the claims for 
increased ratings for multilevel degenerative disc disease of 
the thoracolumbar spine and for cervical spondylosis with 
degenerative disc disease at C3-4; hence, these issues are 
inextricably intertwined. See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  Moreover, it follows that these claims 
for higher ratings should be considered together, in order to 
avoid piecemeal adjudication of these issues with common 
parameters.  See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's service-
connected back disabilities, from the 
Loma Linda VAMC since July 2006 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal, not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit. 
The RO should ensure that the notice 
letter meets the requirements as outlined 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006)

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo a VA neurological 
examination of his thoracolumbar and 
cervical spine, by a physician (M.D.), at 
an appropriate VA medical facility.  The 
designated physician should be informed 
that the purpose of this examination is 
to determine the nature and severity of 
the thorocolumbar and cervical 
radiculopathy associated with the left 
upper and left lower extremities 

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include EMG and nerve 
conduction studies) should be 
accomplished (with all findings made 
available to the physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail. 

The examiner should specifically identify 
each nerve affected and comment on the 
degree of severity of the veteran's left 
upper and left lower extremities 
radiculopathy.  If such radiculopathy is 
more severe in one extremity than in the 
other, the examiner should so state.  The 
examiner is requested to identify if the 
veteran has any additional neurologic 
symptoms which are attributable to his 
service-connected thoracolumbar and 
cervical spine conditions, to include 
intervertebral disc syndrome, reflex 
changes, characteristic pain, and muscle 
spasm.  If such symptom should be 
reported, the severity of each should be 
provided. 

The examiner should state whether any 
neurological impairment caused by the 
veteran's service-connected back 
disabilities are analogous to complete or 
incomplete paralysis of the sciatic nerve 
and ulnar nerve and if so, the degree of 
paralysis should be described in terms of 
mild, moderate, moderately severe 
(sciatic nerve only), or severe.  The 
symptoms from each of these paralysis 
should be reported in detail.

The overall degree of neurological 
impairment due to any intervertebral disc 
condition found should be characterized 
in terms of either mild, moderate, 
severe, or pronounced. The examiner 
should also report the number of 
incapacitating episodes the veteran has 
experienced, and their duration, in the 
past 12 months. (Note: an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome (IVDS) requiring bed rest 
prescribed by a physician and treatment 
by a physician).

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that in the report.   

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted (to 
include any additional VA examinations), 
readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority.  In adjudicating the claims on 
appeal, the RO should take into account 
the rating criteria for evaluating spine 
disabilities prior to September 23, 2002, 
the changes to the rating criteria for 
evaluating back disabilities that became 
effective on September 23, 2002, and the 
changes that became effective on 
September 26, 2003, applying the more 
favorable version as appropriate.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



